IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 20, 2009
                                     No. 08-30122
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

KENNETH JOHNSON

                                                   Plaintiff-Appellant

v.

CONNIE MOORE, Warden; TOM DESPORT, Warden; WANDA MATTHEWS,
Sergeant; RICHARD STALDER, SECRETARY, DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONS
                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:07-CV-49


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Kenneth Johnson appeals the dismissal of his 42 U.S.C. § 1983 complaint.
The district court dismissed Johnson’s suit because he had failed to exhaust his
administrative remedies. The district court also certified that Johnson’s appeal
was not taken in good faith. Pursuant to Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997), Johnson challenges the district court’s certification decision and
requests that this court grant him authorization to proceed IFP on appeal.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30122

      The Prison Litigation Reform Act (PLRA) imposes specific filing
requirements on prisoners who seek to file civil actions regarding prison
conditions; one such requirement is that administrative remedies first be
exhausted. See Porter v. Nussle, 534 U.S. 516, 532 (2002); 42 U.S.C. § 1997e.
Section 1997e(a) specifically provides that “[n]o action shall be brought with
respect to prison conditions under section 1983 of this title, or any other Federal
law, by a prisoner confined in any jail, prison, or other correctional facility until
such administrative remedies as are available are exhausted.” § 1997e(a); see
also Woodford v. Ngo, 548 U.S. 81, 85 (2006) (observing that exhaustion of all
administrative remedies is mandatory). When challenged by the defendants’
motion for summary judgment, Johnson did not dispute the defendants’ evidence
that he had not complied with prison procedure and thus had not exhausted his
administrative remedies. Consequently, summary judgment in the defendants’
favor was proper. See F ED R. C IV. P. 56 (c).
      Johnson fails to demonstrate that he has a nonfrivolous issue that this
court may consider on appeal. See Baugh, 117 F.3d at 202. Consequently, his
motion to proceed IFP on appeal is denied, and this appeal is dismissed as
frivolous. See 5 TH C IR. R. 42.2; Baugh, 117 F.3d at 202 n.24.
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                         2